                          Case 1:19-cr-00324-SCJ Document 4 Filed 09/04/19 Page 1 of 2

MAGISTRATE'S CRIMINAL MINUTES

ARRAIGNMENT
      PLEA AND
            SENTENCE




                                                                                            Time in Court:                   Hrs    11         Min

 Filed in Open Court:              Date:        9/4/2019           Time:   9:32AM            Tape:      FTR GOLD


Magistrate (presid ing ):_ _-.!R~u~s~s~e~II~G::.!.-.!V~in:.!.:e~y~a~rd~     Deputy Clerk:          Amanda Zarkowsky


 Case Number:           1: 19-CR-324                                         Defendant's Name:                LARRY SCOTT
                      -----------------------­
 AUSA:                  Jeffrey Davis                                        Defendant's Attorney:            Steve Murrin
                      ----~------------------                                                             ----------------------­
 USPO/PTR:                                                                   Type Counsel: (X ) Retained () CJA () FPD                   () Waived


         ARREST DATE:

         INTERPRETER:

  X      INITIAL APPEARANCE HEARING. (X) In THIS DISTRICT                                              Dft in custody? () Yes         ( ) No

         Defendant advised of right to counsel.                  ( ) WAIVER OF COUNSEL filed.

         ORDER appointing Federal Defender Program as counsel.                       () INITIAL APPEARANCE ONLY.

         ORDER appointing                                                                              as counsel.

         ORDER giving defendant                                                         days to employ counsel (cc: served by Mag CRD)
                                              ---------------------
         Dft to pay attorney fees as follows:

  X      INFORMATION/COMPLAINT filed.                                                          X       WAIVER OF INDICTMENT filed.

  X      Copy indictmenUinformation given to dft? (X ) Yes                  ( ) No           Read to dft? () Yes     () No     (X) Prior to Hrg

         CONSENT TO TRIAL BEFORE MAGISTRATE (Misd / Petty) offense filed.

  X      ARRAIGNMENT HELD.( X) Information                                                           ) Dft's WAIVER of appearance filed.

         Arraignment continued to                                              at                      Request of ( ) Govt         ( ) Oft
                                                                                      -----­
         Dft failed to appear for arraignment.                               Bench warrant
                                                                             issued

         Dft enters PLEA OF NOT GUILTY.                   () Dft stood mute; plea of NOT GUILTY entered.             () Waiver of appearance.

         MOTION TO CHANGE PLEA, and order allowing same.

  X      ASSIGNED TO JUDGE                                 SCJ               for ( ) trial      (X ) arraignmenUsentence.
                                ----------------­
         ASSIGNED TO MAGISTRATE                                                         for pretrial proceedings.
                                   ------------------­
         Estimated trial time:      days.                                               (     ) SHORT            () MEDIUM           () LONG
                               --­
         PRE-SENTENCE INVESTIGATION filed. Referred to USPO for PSI and continued

         until                                              at                              for sentencing.
                                                                   -------­
                  Case 1:19-cr-00324-SCJ Document 4 Filed 09/04/19 Page 2 of 2

     ARRAIGNMENT - Pg. 2                                      Case No.: LARRY SCOTT
                                                              Defendant: 119CR324



     Government MOTION FOR DETENTION filed. Hearing set for                               at

     Temporary commitment issued.       Dft remanded to custody of US Marshals Service.


BOND/PRETRIAL DETENTION HEARING


X    BOND / PRETRIAL DETENTION hearing held.

     Government MOTION FOR DETENTION ( ) GRANTED               () DENIED ( ) WITHDRAWN

     WRITTEN ORDER TO FOLLOW.

     HEARING HELD on motion for reduction / modification of bond.

     Motion for reduction / modification of Bond   ( ) GRANTED      () DENIED.

     WRITTEN ORDER TO FOLLOW.

X    BOND SET at      $10,000.00
                    ------------------­
X    Non-surety

     Surety ( ) Cash       ( ) Property      ( ) Corporate surety ONLY

     SPECIAL CONDITIONS:




X    Bond filed; defendant released.

     Bond NOT EXECUTED.         Defendant to remain in Marshal's custody.


WITNESSES:




SENTENCE:
